Exhibit 10.2
Execution Version

TRANSACTION AGREEMENT




BY AND AMONG




CVR PARTNERS, LP,




COFFEYVILLE RESOURCES, LLC,




RENTECH, INC.,




DSHC, LLC




AND




RENTECH NITROGEN HOLDINGS, INC.






TRANSACTION AGREEMENT
This TRANSACTION AGREEMENT (this “Agreement”) is made and entered into as of
August 9, 2015 by and among CVR Partners, LP, a Delaware limited partnership
(the “Partnership”), Coffeyville Resources, LLC, a Delaware limited liability
company (the “Sole Member”), Rentech, Inc., a Colorado corporation (the “Target
Parent”), Rentech Nitrogen Holdings, Inc., a Delaware corporation (“Holdings”),
and DSHC, LLC, a Delaware limited liability company (“DSHC” and, together with
the Target Parent and Holdings, the “Partnership Unitholders”), as holders of
outstanding Common Units of the Partnership.
RECITALS
WHEREAS, this Agreement is made in connection with the Agreement and Plan of
Merger (the “Merger Agreement”), dated as of the date hereof, by and among the
Partnership, Lux Merger Sub 1 LLC, a Delaware limited liability company, Lux
Merger Sub 2 LLC, a Delaware limited liability company, Rentech Nitrogen
Partners, L.P., a Delaware limited partnership (“Target”), and Rentech Nitrogen
GP, LLC, a Delaware limited liability company (the “Target GP”), and the
issuance of the Partnership Common Units on the Closing Date pursuant to the
Merger Agreement; and
WHEREAS, parties hereto desire to implement certain agreements relating to the
Partnership and the Common Units of the Partnership.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Merger Agreement, except that the
terms set forth below are used herein as so defined:
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under common control with such specified Person. For purposes
of this definition, “control” (including, with correlative meanings,
“controlling”, “controlled by” and “under common control with”) means, with
respect to a Person, the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
the ownership of equity interests, including but not limited to voting
securities, by contract or agency or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph.
“Cause” shall exist for any director if the Sole Member determines, in good
faith, that such director engaged in (a) acts or omissions constituting a breach
of such director’s applicable duties to the Partnership or its partners, or any
of the Partnership’s subsidiaries, as such duties are consistently applied to
other directors of the Partnership GP or (b) acts or omissions that involve
crimes of moral turpitude.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Included Assignees” means any Permitted Assignee that is (a) a wholly owned
direct or indirect Subsidiary of Target Parent (provided that such subsidiary
remains a wholly owned direct or indirect Subsidiary of Target Parent) or (b)
for only the first year after Closing, any fund managed by or affiliated with
GSO Capital Partners LP.
“Lock-up Securities” has the meaning specified therefore in Section 2.01(a).
“Merger Agreement” has the meaning specified therefor in the recitals of this
Agreement.
“Partnership” has the meaning specified therefor in the introductory paragraph.
“Partnership Common Units” means Common Units issued to the Partnership
Unitholders pursuant to the Merger Agreement.
“Partnership GP” means CVR GP, LLC, a Delaware limited liability company and the
general partner of the Partnership.
“Partnership GP LLC Agreement” means the Third Amended and Restated Limited
Liability Company Agreement of the Partnership GP, dated April 13, 2011, as
amended from time to time.
“Partnership Unitholders” has the meaning specified therefor in the introductory
paragraph.
“Permitted Assignee” has the meaning specified therefor in Section 2.01(b).
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint stock company, trust,
unincorporated organization, governmental authority, or any group comprised of
two or more of the foregoing.
“Representatives” means with respect to a Person, its directors, officers,
employees, agents and representatives, including any investment banker,
financial advisor, attorney, accountant or other advisor, agent or
representative.
“Restricted Period” has the meaning specified therefore in Section 2.02(a).
ARTICLE II    
LOCK-UP AND STANDSTILL
Section 2.01    Lock-up Agreement.
(a)    During the period commencing on the Closing Date and continuing for 180
days after the Closing Date, without the prior written consent of the
Partnership, the Partnership Unitholders shall not (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer (by gift or otherwise) or dispose of, directly or indirectly,
any Partnership Common Units or any securities convertible into or exercisable
or exchangeable for Partnership Common Units (collectively, the “Lock-up
Securities”) or publicly disclose the intention to make any offer, sale, pledge
or disposition, (ii) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Partnership Common Units or such other securities, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of
Partnership Common Units or such other securities, in cash or otherwise or (iii)
make any demand for or exercise any right with respect to the registration of
any of the Lock-up Securities. Notwithstanding the foregoing, the Partnership
Unitholders shall be permitted to (A) transfer Partnership Common Units to a
Permitted Assignee in accordance with Section 2.01(b) and (B) pledge the
Partnership Common Units pursuant to the documents described on Schedule A
hereto (and transfer the Partnership Common Units upon the exercise of remedies
thereunder).
(b)    Notwithstanding the foregoing provision of Section 2.01(a), the
Partnership Common Units may be transferred or assigned by the Partnership
Unitholders (i) in whole or in part to any wholly owned direct or indirect
Subsidiary of Target Parent (provided that such subsidiary remains a wholly
owned direct or indirect Subsidiary of Target Parent) or (ii) in whole or in
part to any fund managed by or affiliated with GSO Capital Partners LP (each, a
“Permitted Assignee”); provided that (A) the Partnership is given prompt written
notice of any said transfer or assignment, stating the name and address of each
such Permitted Assignee and identifying the securities that are being
transferred or assigned, and (B) each such Permitted Assignee executes an
agreement including terms and conditions substantially the same as those
included in Article II of this Agreement.
(c)    In furtherance of the foregoing, the Partnership and any duly appointed
transfer agent for the registration or transfer of the Lock-up Securities
described herein, are hereby authorized to decline to make any transfer of
Lock-up Securities if such transfer would constitute a violation or breach of
this Section 2.01.
Section 2.02    Standstill.
(a)    During the period commencing on the Closing Date and continuing for one
year after the Closing Date (the “Restricted Period”), without the prior written
consent of the Partnership, the Partnership Unitholders shall not, shall cause
their controlled Affiliates and shall use commercially reasonable efforts to
cause their Representatives not to, make any public proposal to acquire or
acquire, directly or indirectly, by purchase or otherwise, record or beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act), of any
additional Common Units or enter into any discussions, negotiations, agreements
or understandings with any Person with respect to the foregoing, or knowingly
advise, assist or encourage or seek to persuade any other Persons in connection
with any of the foregoing; provided, however, that the Partnership Unitholders
shall not be deemed to violate this Section 2.02(a) by virtue of being deemed to
beneficially own Common Units held by any of their Permitted Assignees.
Notwithstanding the foregoing, the Partnership Unitholders may acquire
Partnership Common Units from Permitted Assignees.
(b)    During the Restricted Period without the prior written consent of the
Partnership, the Partnership Unitholders shall not, shall cause their controlled
Affiliates not to and shall use commercially reasonable efforts to cause their
Representatives not to, directly or indirectly:
(i)    make any public announcement involving the Partnership or any Affiliate
of the Partnership with respect to (A) any merger, consolidation, business
combination, recapitalization, restructuring or other similar transaction or
series of transactions, (B) any issuance of Common Units or (C) any sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Partnership to
any Person;
(ii)    make, or in any way participate in, any “solicitation” (as such term is
defined in Regulation 14A of the Exchange Act) of proxies or consents to vote
any securities of the Partnership under any circumstances in connection with a
merger or acquisition of the Partnership, or deposit any securities of the
Partnership in a voting trust, grant any proxies to or subject them to a voting
agreement or other agreement of similar effect (it is understood and agreed that
this clause (ii) shall not prohibit the Partnership Unitholders from voting any
securities of the Partnership in their sole discretion);
(iii)    form, join or in any way participate in a “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to any of securities of
the Partnership, other than a group including solely the Partnership Unitholders
and their Permitted Assignees;
(iv)    disclose any intention, plan or arrangement to change any of the members
of the Board of Directors of the Partnership GP (other than pursuant to their
rights hereunder), any of the executive officers of the Partnership GP or the
organizational documents of the Partnership GP, other than to the Partnership,
directors of the Partnership GP or the Partnership Unitholders and their
respective advisors (it is understood and agreed that this clause (iv) shall not
prohibit the Partnership Unitholders from voting any securities of the
Partnership in their sole discretion);
(v)    call, request the calling of, or otherwise seek the calling of a special
meeting of the unitholders of the Partnership;
(vi)    seek, alone or in concert with any other Person or Persons, to remove
the Partnership GP;
(vii)    publicly disclose any intention, plan or arrangement inconsistent with
the foregoing, or
(viii)    enter into any discussions, negotiations, agreements or understanding
with any Person with respect to the foregoing, or knowingly advise, assist,
encourage or seek to persuade any other Persons in connection with any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing; or
(ix)    seek a waiver of any of the provisions of this Section 2.02(b);
it being understood that nothing in this Section 2.02(b) shall restrict or
prohibit any director appointed by the Partnership Unitholders hereunder from
taking any action, or refraining of taking any action, which he or she
determines, in his or her reasonable discretion, is necessary to fulfill his or
her duties as a member of the Board of Directors of the Partnership GP.
ARTICLE III    
BOARD OF DIRECTORS
Section 3.01    Size of Board. On the Closing Date, the Board of Directors of
the Partnership GP shall be increased by two directors, who shall be appointed
by the Partnership Unitholders, and shall include a total of up to eleven
directors.
Section 3.02    Director Designation Rights.
(a)    Effective as of the Closing Date or such later date as the Partnership
Unitholders and their Included Assignees may determine, and for so long as the
Partnership Unitholders and their Included Assignees have record and beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
Partnership Common Units that constitute at least 15% of the outstanding Common
Units, the Partnership Unitholders shall be entitled to appoint two directors to
the Board of Directors of the Partnership GP.
(b)    Effective as of the Closing Date or such later date as the Partnership
Unitholders and their Included Assignees may determine, and for so long as the
Partnership Unitholders and their Included Assignees have record and beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
Partnership Common Units that constitute less than 15% but at least 7.5% of the
outstanding Common Units, the Partnership Unitholders shall be entitled to
appoint one director to the Board of Directors of the Partnership GP.
(c)    If at any time the Partnership Unitholders and their Included Assignees
have record and beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Partnership Common Units that constitute less than 7.5% of the
outstanding Common Units, the right of the Partnership Unitholders to appoint
one or more directors pursuant to this Agreement shall forever terminate.
(d)    If, following appointment to the Board of Directors of the Partnership
GP, a director appointed by the Partnership Unitholders resigns or is otherwise
unable to serve for any reason, or is removed, and the Partnership Unitholders
still have the right to appoint such director pursuant to Section 3.02(a) or
Section 3.02(b), then, the Partnership Unitholders shall be entitled to
designate a replacement director. The Partnership Unitholders may cause the
removal of any director appointed by the Partnership Unitholders for any reason.
The Sole Member may remove any director appointed by the Partnership Unitholders
only for Cause or pursuant to clause (e) below.
(e)    In the event that the Partnership Unitholders and their Included
Assignees cease to hold the minimum percentage of the outstanding Common Units
that entitles the Partnership Unitholders to appoint a director to the Board of
Directors of the Partnership GP pursuant to Section 3.02(a) or Section 3.02(b),
the Sole Member may remove such director from the Board of Directors of the
Partnership GP for any reason.
(f)    By written notice to the Partnership GP, the Partnership Unitholders may,
in their sole discretion, unilaterally terminate or waive their right to appoint
directors to the Board of Directors of the Partnership GP pursuant to this
Section 3.02.
Section 3.03    Indemnification and Insurance. The Partnership shall provide the
director designees of the Partnership Unitholders the right to enter into any
indemnification agreement that it or the Partnership GP enters into with other
directors of the Partnership GP. For so long as the Partnership Unitholders have
the right to appoint directors to the Board of Directors of the Partnership GP
pursuant to Section 3.02(a) or Section 3.02(b), the Partnership GP shall
maintain director and officer insurance covering the director designees of the
Partnership Unitholders in such amounts and with such coverage as shall be
determined by such Board of Directors of the Partnership GP.
Section 3.04    Sole Member Obligations. The Sole Member agrees to take all
actions reasonably necessary under the Partnership GP LLC Agreement and
otherwise to effectuate the provisions of this Article III. The Sole Member
shall not amend the Partnership GP LLC Agreement to include any provision that
is inconsistent with such provisions.
ARTICLE IV    
CERTAIN OTHER AGREEMENTS
Section 4.01    Transition Services Agreement. In order to ensure the orderly
transition of the business of the Target and its Included Subsidiaries to the
Partnership, Target Parent and the Partnership shall negotiate in good faith a
Transition Services Agreement between the Partnership and the Target Parent or
its Affiliates, pursuant to which Target Parent or its Affiliates shall provide
customary human resources, information technology and financial reporting, tax,
treasury, insurance, legal and other general support services to the
Partnership, and which shall be executed and delivered by the parties thereto
and become effective as of the Closing. The service fee for such services shall
include all direct and indirect costs incurred by a service provider other than
share-based compensation, subject to escalation, advance notice of termination
and other terms as shall be mutually agreed upon by the parties.
Section 4.02    Services Agreement. Effective as of the Closing, the Target
Parent shall terminate the Services Agreement, dated as of November 9, 2011, by
and among the Target, the Target GP and the Target Parent, without any further
obligation or liability of the Target, Target GP or their Subsidiaries of any
kind or nature, and the Target Parent shall deliver to the Partnership in
connection with the Closing evidence reasonably satisfactory to the Parent of
such termination; provided, however, that the obligations of Target, Target GP
and their Subsidiaries to reimburse Target Parent or its Affiliates for
reasonable out-of-pocket costs under the Services Agreement incurred prior to
the date of such termination shall survive such termination.
Section 4.03    Separation Agreement. Target Parent shall, when executed and
delivered by the other parties thereto in accordance with the Merger Agreement,
execute and deliver the Separation Agreement.
ARTICLE V    
MISCELLANEOUS
Section 5.01    Effectiveness. In the event that the Merger Agreement is validly
terminated pursuant to its terms, on the date of such termination, this
Agreement automatically shall terminate and shall be of no further force or
effect.
Section 5.02    Notices. All notices and other communications hereunder must be
in writing and will be deemed duly given if delivered personally or by facsimile
transmission, or mailed through a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
specified by like notice, provided, that notices of a change of address will be
effective only upon receipt thereof):
if to the Partnership or the Sole Member to:


CVR GP, LLC
10 East Cambridge Circle Drive, Suite 250
Kansas City, Kansas 66103
Attention: General Counsel
Facsimile: (913) 982-0976


with a copy to (which does not constitute notice):


Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention: Jeffery B. Floyd and E. Ramey Layne
Facsimile: (713) 615-5660


if to the Partnership Unitholders to:


Rentech Nitrogen Partners, L.P.
10877 Wilshire Boulevard, 10th Floor
Los Angeles, CA 90024
Attention: Colin M. Morris
Facsimile: (310) 208-7165


with a copy to (which does not constitute notice):


Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attention: Anthony J. Richmond and David A. Zaheer
Facsimile: (650) 463-2600


Notices will be deemed to have been received (x) on the date of receipt if
(i) delivered by hand or a nationally recognized overnight courier service or
(ii) upon receipt of an appropriate electronic answerback or confirmation when
so delivered by fax (to such number specified above or another number or numbers
as such Person may subsequently designate by notice given hereunder only if
followed by overnight or hand delivery) or (y) on the date five (5) Business
Days after dispatch by certified or registered mail.
Section 5.03    Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties.
Section 5.04    Assignment of Rights. No party hereto may transfer or assign any
portion of its rights and obligations under this Agreement without the prior
written consent of the other party or parties except in accordance with
Section 2.01(b).
Section 5.05    Recapitalization, Exchanges, etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Partnership Common Units, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement.
Section 5.06    Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
Section 5.07    Counterparts. This Agreement may be executed in any number of
counterparts, each of which is an original, and all of which, when taken
together, constitute one Agreement. Delivery of an executed signature page of
this Agreement by facsimile or other customary means of electronic transmission
(e.g., pdf) will be effective as delivery of a manually executed counterpart
hereof.
Section 5.08    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 5.09    Governing Law. This Agreement, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), shall be governed
by the Laws of the State of Delaware, without giving effect to any conflicts of
law principles that would result in the application of any Law other than the
Law of the State of Delaware.
Section 5.10    Exclusive Jurisdiction in Delaware; Specific Performance.
(a)    The parties hereto submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware or, if such Court does not have subject matter
jurisdiction, to the Superior Court of the State of Delaware or, if jurisdiction
is vested exclusively in the Federal courts of the United States, the Federal
courts of the United States sitting in the State of Delaware, and any appellate
court from any such state or Federal court, and hereby irrevocably and
unconditionally agree that all claims with respect to any such claim shall be
heard and determined in such Delaware court or, to the extent required by
applicable Law, in such Federal court. The parties agree that a final judgment
in any such claim is conclusive and may be enforced in any other jurisdiction by
suit on the judgment or in any other manner provided by law. Each of the parties
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any related matter in any Delaware state or Federal court
located in the State of Delaware and the defense of an inconvenient forum to the
maintenance of such claim in any such court.
(b)    The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and it is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case, in accordance with this Section 5.10(b) in the Delaware
Court of Chancery or any state or federal court sitting in the State of
Delaware, this being in addition to any other remedy to which they are entitled
at law or in equity. Each of the parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief as
provided herein on the basis that (i) either party has an adequate remedy at law
or (ii) an award of specific performance is not an appropriate remedy for any
reason at law or equity. Each party further agrees that no party shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section
5.10(b), and each party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.
Section 5.11    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
5.11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.
Section 5.12    Interpretation. Unless expressly provided for elsewhere in this
Agreement, this Agreement will be interpreted in accordance with the following
provisions: (a) the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent words refer to this Agreement as an entirety and
not solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used; (b) examples are
not to be construed to limit, expressly or by implication, the matter they
illustrate; (c) the word “including” and its derivatives means “including
without limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this Agreement and each exhibit and schedule to
this Agreement, regardless of whether it appears before or after the place where
it is defined;(g) wherever used herein, any pronoun or pronouns will be deemed
to include both the singular and plural and to cover all genders; (h) this
Agreement has been jointly prepared by the parties, and this Agreement will not
be construed against any Person as the principal draftsperson hereof or thereof
and no consideration may be given to any fact or presumption that any party had
a greater or lesser hand in drafting this Agreement; (i) the captions of the
articles, sections or subsections appearing in this Agreement are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or extent of such section, or in any way affect this Agreement; (j) any
references herein to a particular Section or Schedule means a Section or
Schedule to this Agreement unless otherwise expressly stated herein; and (k) all
references to days mean calendar days unless otherwise provided.
Section 5.13    Severability. Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.
Section 5.14    Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
Section 5.15    Amendment. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed (a) in
the case of an amendment, each of the parties, and (b) in the case of a waiver,
by the party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
Section 5.16    Further Assurances. Each party hereto shall cooperate with each
other and shall take such further action and shall execute and deliver such
further documents as may be reasonably requested by any other party in order to
carry out the provisions and purposes of this Agreement.
(Signature page follows)


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


CVR PARTNERS, LP


By:    CVR GP, LLC, its General Partner        




By:         /s/ Mark A. Pytosh_______________
Name:    Mark A. Pytosh
Title:    Chief Executive Officer and President






COFFEYVILLE RESOURCES, LLC




By:         /s/ John J. Lipinski_______________
Name:    John J. Lipinski
Title:    Chief Executive Officer and President


RENTECH, INC.




By:         /s/ Keith B. Forman______________
Name:    Keith B. Forman
Title:    President & Chief Executive Officer




RENTECH NITROGEN HOLDINGS, INC.


By:         /s/ Keith B. Forman______________
Name:    Keith B. Forman
Title:    President & Chief Executive Officer


DSHC, LLC




By:         /s/ Colin Morris_________________
Name:    Colin Morris
Title:    President
    
SCHEDULE A
Collateral Documents
1.
Second Amended and Restated Term Loan Credit Agreement, to be dated as of the
Closing Date, by and among Rentech Nitrogen Holdings, Inc., the lenders party
thereto, and Credit Suisse AG, Cayman Islands Branch, as administrative agent

2.
Second Amended and Restated Guaranty Agreement, to be dated as of the Closing
Date, by and among Rentech, Inc., the subsidiary guarantors party thereto, and
Credit Suisse AG, Cayman Islands Branch

3.
Amended and Restated Pledge Agreement, dated as of February 12, 2015, by and
between Rentech Nitrogen Holdings, Inc. and Credit Suisse AG, Cayman Islands
Branch

4.
Collateral Reaffirmation Agreement, to be entered into on the Closing Date, by
and between the Rentech Nitrogen Holdings, Inc., Rentech, Inc. and the other
loan parties party thereto and Credit Suisse AG, Cayman Islands Branch






US 3690679v.9